Citation Nr: 0600564	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-43 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating action in May 2003.  

In February 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  

The issue of a total compensation rating based on individual 
unemployability is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected PTSD is shown to be manifested by 
sadness; sleep impaired by nightmares; irritability; 
moodiness; a blunted affect; fair insight and judgement; 
hypervigilance; avoidance of reminders of the associated 
stressors; social isolation and a sense of foreshortened 
future and to be productive of a disability picture that more 
nearly approximates that of deficiencies in most areas and an 
inability to establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.130 including Diagnostic Code (DC) 
9411 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether the VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for PTSD.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  To the extent that the action 
taken hereinbelow is favorable to the veteran, the Board 
finds that further discussion of VCAA is not required at this 
time.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411.  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  

In this case, the relevant evidence consists of psychiatric 
examinations performed by the VA in April 2003 and August 
2004 and the transcript of the veteran's hearing before the 
undersigned Veterans Law Judge.  

The evidence shows that the veteran's PTSD is manifested 
primarily by profound sadness; sleep impaired by nightmares; 
irritability; moodiness; a blunted affect; fair insight and 
judgement; hypervigilance; avoidance of reminders of the 
associated stressors; social isolation; and a sense of 
foreshortened future.  

Such symptoms are productive deficiencies in most areas, such 
as work, school, and family relations; and the VA examiners 
have assigned a GAF of 45 to 55, indicating moderate to 
serious symptomatology.  

GAF stands for global assessment of functioning and reflects 
the psychological, social, and occupational functioning of 
those with psychiatric disability on a hypothetical continuum 
of mental health-illness.  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  

As noted in the report of the April 2003 VA examination, such 
scores indicate anywhere from superior ability to function in 
all areas of life to psychiatric deficits so severe as to 
indicate that the veteran is a danger to himself or others; 
that he cannot meet the basic needs of self-care to one 
degree or another; and/or that he has lost touch with 
reality.  See Brambley v. Principi, 17 Vet. App. 20 (2003) 
(Steinburg, J., concurring); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 240, 242 (1995).  

In any event, the symptomatology more nearly reflects the 
criteria for a 70 percent rating for PTSD in the Board's 
opinion.  Accordingly, a 70 percent evaluation is warranted 
for the service-connected PTSD.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations governing the 
award of VA monetary benefits.  



REMAND

Since the veteran has less than a 100 percent schedular 
evaluation, he may be entitled to a higher rating to include 
on the basis of a total compensation rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) (2005).  
Indeed, he raised such an issue at his September 2005 
hearing.  

Since the veteran's sole service-connected disability, PTSD, 
is ratable at 60 percent or more, a TR for compensation may 
be assigned, if the evidence shows that he is unable to 
secure or follow a substantially gainful occupation as a 
result of that disability consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).  

It is unclear from the most recent VA examinations whether, 
despite his PTSD, the veteran was actually able to secure or 
follow substantially gainful employment.  

Therefore, prior to further consideration by the Board, the 
appeal is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to ensure compliance with the VA's duty 
to assist the veteran in the development 
of his claim, as set forth in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  In 
so doing, ensure that the following 
actions have been performed:  (1) inform 
the veteran of the information and 
evidence not of record that is necessary 
to substantiate his claim; (2) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the veteran about the 
information and evidence that he is 
expected to provide; and (4) request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  

2.  When the actions in paragraph 1 have 
been completed, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine extent of his 
service-connected PTSD.  All indicated 
tests and studies must be performed and 
any necessary consultations must be 
scheduled.  The claims file must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
file has, in fact, been reviewed.  

In performing the examination, the 
examiner must address the following:

a.  With respect to each of the 
symptoms identified in the criteria 
for evaluating mental disorders, 38 
C.F.R. § 4.130, DC 9411, indicate 
whether such symptom is a symptom of 
the veteran's PTSD.  

b.  To the extent possible, the 
manifestations of the veteran's PTSD 
must be distinguished from those of 
any other psychiatric disorder found 
to be present.  

c.  Provide a GAF based solely upon 
the PTSD and provide an explanation 
of the significance of the GAF score 
assigned.  

d.  In particular, provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD, to include whether the 
service-connected PTSD renders him 
unable to obtain or maintain 
substantially gainful employment 
given his educational and work 
background.  

The rationale for all opinions expressed 
must be provided.  

3.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
adjudicate the issue of entitlement to a 
TR.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


